774 N.W.2d 327 (2009)
Shirley POWELL, Plaintiff-Appellant,
v.
SAVE-A-LOT, Defendant-Appellee.
Docket No. 138991. COA No. 282436.
Supreme Court of Michigan.
November 6, 2009.

Order
On order of the Court, the application for leave to appeal the April 21, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal.
MARKMAN, J. (dissenting).
I would grant leave to appeal to address inconsistent approaches in Michigan case-law concerning the treatment of so-called "black ice" cases. This is a matter that warrants the clear direction of the highest court of this State (latitude 41.9N°-48.0N°).